UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-1231



NATIONAL ASSOCIATION FOR THE ADVANCEMENT OF
COLORED PEOPLE, through its Florence branches
of the NAACP; WILLIAM P. DIGGS; LARRY
MCCUTCHEN; CALVIN THOMAS; CLARISSA W. ADKIN-
SON; MADIE ROBINSON; FRANK GILBERT,

                                          Plaintiffs - Appellants,

          and


DOROTHY HINES,

                                                        Plaintiff,

          versus


THOMAS TRUITT, Dr., School District Superin-
tendent; DISTRICT BOARD OF EDUCATION OF
FLORENCE; CARROLL PLAYER; GLEN ODOM; LAWRENCE
ORR; MARIAM BALDWIN; DORIS LOCKHART; JOHN
FLOYD; ANNA ROSE RAINWATER; RICHARD SOJOURNER,

                                           Defendants - Appellees,

          and


FLORENCE COUNTY ELECTION COMMISSION; J. MENDEL
BROWN, as Members of the Florence County
Election Commission; ETTAPHINE SCOTT, as Mem-
bers of the Florence County Election Commis-
sion; ANNETTE C. PORTERFIELD, as Members of
the Florence County Election Commission; H.
STEVEN DEBERRY, III, as Members of the
Florence County Election Commission; CHARLES
D. MCCOWEN, as Members of the Florence County
Election Commission; ERANDA EVERETT; S. PORTER
STEWART,

                                                       Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Florence. William B. Traxler, Jr., District
Judge. (CA-95-1054-4-21)


Submitted:   November 17, 1998        Decided:   December 23, 1998


Before ERVIN, HAMILTON, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Brenda Reddix-Smalls, Eleazer R. Carter, REDDIX-SMALLS & CARTER,
Columbia, South Carolina, for Appellants. D. Laurence McIntosh,
MCINTOSH & LEE, Florence, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                 2
PER CURIAM:

     Appellants appeal the district court’s orders awarding them

attorneys’ fees and later granting reconsideration of the amount of

the award.    They assert that the court abused its discretion in

calculating the fee awards at rates lower than the rates they

requested. We review a district court’s award of attorneys’ fees

for abuse of discretion.   See Rum Creek Coal Sales, Inc. v. Caper-

ton, 31 F.3d 169, 174 (4th Cir. 1994).   Because we find no abuse of

discretion in the district court’s award, we affirm the court’s

orders based upon the reasoning of the district court.    See NAACP

v. Truitt, No. CA-95-1054-4-21 (D.C.S.C. Dec. 8, 1997 and Jan. 28,

1998).   Having granted Appellees’ motion to submit this appeal on

the briefs without oral argument, we dispense with oral argument

because the facts and legal contentions of the parties are ade-

quately presented in the materials before the Court and argument

would not aid the decisional process.




                                                           AFFIRMED




                                 3